COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-13-00604-CV
Style:                            Tony Lee and James Morgan
                                  v. BAC Home Loans, LP fka Countrywide Home Loans Servicing, LP
Date motion filed*:               October 15, 2013
Type of motion:                   Appellee/Defendant’s Motion for Substitution of Counsel
Party filing motion:              Appellee
Document to be filed:

Is appeal accelerated?

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The motion does not show compliance with Texas Rule of Appellate Procedure 6.5. See TEX. R. APP. P. 6.5(b)
           (requiring delivery of motion “to the party in person or mailed—both by certified and by first-class mail—
          to the party at the party’s last known address”); 6.5(d) (requiring withdrawing attorney to comply with
          rule 6.5(b)).



Judge’s signature: /s/ Justice Terry Jennings
                   

Panel consists of       ____________________________________________

Date: November 5, 2013




November 7, 2008 Revision